  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 1 of 73 PageID #: 1



AB:AXB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
 ONE SILVER HP LAPTOP, MODEL 15-                 APPLICATION FOR A SEARCH
 AY078NR WITH SERIAL NUMBER                      WARRANT FOR AN ELECTRONIC
 CND63726BZ, CURRENTLY LOCATED                   DEVICE
 AT 601 WEST 26TH STREET, SUITE 700,
 NEW YORK, NEW YORK 10001                        Case No. 19-MJ-851


                          AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION UNDER RULE 41 FOR A
                         WARRANT TO SEARCH AND SEIZE

       I, JOSHUA CROFT, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—

an electronic device—which is currently in law enforcement possession, and the extraction

from that property of electronically stored information described in Attachment B.

       2.     I have been a Special Agent with the United States Department of Homeland

Security Homeland Security Investigations (“HSI”) since December 2016. I am currently

assigned to the Child Exploitation Investigations Unit, as a part of which I have investigated

violations of criminal law relating to the sexual exploitation of children. I have gained

expertise in this area through training and daily work related to conducting this type of

investigation. As a result of my training and experience in these types of investigations, I am

familiar with the techniques and methods of determining whether a child is a minor, the

techniques and methods used by individuals to participate in such criminal activity, and the
  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 2 of 73 PageID #: 2



ways in which they seek to conceal their activities from detection by law enforcement

authorities. Through my participation in these types of investigations, I have also executed

numerous search warrant, including of electronic devices

       3.     This affidavit is intended to show only that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

              IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       4.     The property to be searched is a silver HP laptop, model 15-ay078nr, with

serial number CND63726BZ, hereinafter the “Device.” The Device is currently located at

HSI’s computer forensic lab located at 601 West 26th Street, Suite 700, New York, New

York 10001.

       5.     The applied-for warrant would authorize the forensic examination of the

Device for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                    PROBABLE CAUSE

       1.     HSI is currently investigating Timothy Martinez in connection with violations

of Title 18, United States Code, Sections 2252(a)(1), (a)(2)(B) and (a)(5)(b) (receipt,

possession, distribution and transportation of child pornography) (the “Subject Offenses”).

As set forth below, there is probable cause to believe that Martinez has used one or more

electronic devices to commit the Subject Offenses.

       2.     On or about September 19, 2019, United States Magistrate Judge Ona T.

Wang, Southern District of New York, issued a warrant authorizing the search of Timothy

Martinez and the seizure of any cellular phones used by Timonthy Martinez (the “First

                                               2
    Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 3 of 73 PageID #: 3



Search Warrant”). See Exhibit A hereto.1 The affidavit supporting the First Search Warrant

outlined evidence against Martinez, including Twitter messages between Martinez and an

individual Martinez believed to be a fourteen-year old girl wherein Martinez solicits and

apparently purchases child pornography. At the time I sought the First Search Warrant, I

understood that Martinez, an employee of the New York City Police Department, works in

the Southern District of New York. I expected that the warrant would be executed during a

weekday morning, at which time Martinez would be in the Southern District of New York.

Accordingly, I requested authorization to seize and search any cellular phones in Martinez’s

possession upon the occurrence of a specific triggering condition, namely, Martinez’s and

the phones’ presence in the Southern District of New York.

       3.     Prior to executing the First Search Warrant, on or about September 23, 2019, I

learned that Martinez was on military leave status from the NYPD and attending an annual

drill for the U.S. Army Reserves at the U.S. Army Reserve Center at 200 route 25A,

Shoreham, New York. Therefore, there was probable cause to believe that Martinez and any

cellular phones in his possession were actually currently located within the Eastern District

of New York. Accordingly, on September 23, 2019, United States Magistrate Judge Robert

M. Levy, Eastern District of New York, issued a warrant authorizing the search of Timothy

Martinez and the seizure of any cellular phones used by Timonthy Martinez (the “Second

Search Warrant”). See Exhibit B hereto.



1
 The First Search Warrant attaches as Exhibit A thereto an earlier warrant issued by United
States Magistrate Judge Lois Bloom, see No. 19-MJ-817 (E.D.N.Y.), authorizing a search of
Martinez’s residence and electronic devices found therein.

                                               3
  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 4 of 73 PageID #: 4



       4.     On September 24, 2019, agents executing the Second Search Warrant

encountered Martinez. At the outset of a consensual interview, Martinez was advised of his

Miranda rights, which he waived and agreed to make voluntary statements to the agents. In

substance and in part, Martinez told the agents that he typically uses a laptop computer to

connect to the internet from his residence. Agents asked Martinez whether he could verify

the IP Address registered to his residence, which prompted Martinez to produce the Device.

Based on my training and experience, I know that individuals engaged in exploitative

conduct often use internet-capable laptops to, among other things, buy, sell, trade and store

child pornography, as well as to connect and chat with underage children on social media.

Based on this knowledge, together with Martinez’s statements concerning his use of the

Device, and the other facts and circumstances of this case, I submit there is probable cause to

believe that the Device contains evidence, fruits and instrumentalities of the Subject

Offenses.

       5.     The Device was is currently in the lawful possession of HSI, having been

taken during the execution of the Second Search Warrant. Therefore, while the HSI might

already have all necessary authority to examine the Device, I seek this additional warrant out

of an abundance of caution to be certain that an examination of the Device will comply with

the Fourth Amendment and other applicable laws.

       6.     The Device is currently in storage at HSI’s computer forensic lab located at

601 West 26th Street, Suite 700, New York, NY 10001. In my training and experience, I

know that the Device has been stored in a manner in which its contents are, to the extent



                                               4
  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 5 of 73 PageID #: 5



material to this investigation, in substantially the same state as they were when the Device

first came into the possession of HSI.

                                   TECHNICAL TERMS

       7.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

            a. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

               numeric address used by computers on the Internet. An IP address is a series

               of four numbers, each in the range 0-255, separated by periods (e.g.,

               121.56.97.178). Every computer attached to the Internet computer must be

               assigned an IP address so that Internet traffic sent from and directed to that

               computer may be directed properly from its source to its destination. Most

               Internet service providers control a range of IP addresses. Some computers

               have static—that is, long-term—IP addresses, while other computers have

               dynamic—that is, frequently changed—IP addresses.

            b. Internet: The Internet is a global network of computers and other electronic

               devices that communicate with each other. Due to the structure of the Internet,

               connections between devices on the Internet often cross state and international

               borders, even when the devices communicating with each other are in the

               same state.

       8.      In my training and experience, examining data stored on devices of this type

can uncover, among other things, evidence that reveals or suggests who possessed or used

the device.

                                                5
  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 6 of 73 PageID #: 6



                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       9.       Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       10.      There is probable cause to believe that things that were once stored on the

Device may still be stored there, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files

                or remnants of such files can be recovered months or even years after they

                have been downloaded onto a storage medium, deleted, or viewed via the

                Internet. Electronic files downloaded to a storage medium can be stored for

                years at little or no cost. Even when files have been deleted, they can be

                recovered months or years later using forensic tools. This is so because when

                a person “deletes” a file on a computer, the data contained in the file does not

                actually disappear; rather, that data remains on the storage medium until it is

                overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free space

                or slack space—that is, in space on the storage medium that is not currently

                being used by an active file—for long periods of time before they are

                overwritten. In addition, a computer’s operating system may also keep a

                record of deleted data in a “swap” or “recovery” file.



                                                 6
  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 7 of 73 PageID #: 7



             c. Wholly apart from user-generated files, computer storage media—in

                particular, computers’ internal hard drives—contain electronic evidence of

                how a computer has been used, what it has been used for, and who has used it.

                To give a few examples, this forensic evidence can take the form of operating

                system configurations, artifacts from operating system or application

                operation, file system data structures, and virtual memory “swap” or paging

                files. Computer users typically do not erase or delete this evidence, because

                special software is typically required for that task. However, it is technically

                possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or “cache.”

       11.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the Device

because:

             a. Data on the storage medium can provide evidence of a file that was once on

                the storage medium but has since been deleted or edited, or of a deleted

                portion of a file (such as a paragraph that has been deleted from a word

                processing file). Virtual memory paging systems can leave traces of

                information on the storage medium that show what tasks and processes were

                                                 7
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 8 of 73 PageID #: 8



         recently active. Web browsers, e-mail programs, and chat programs store

         configuration information on the storage medium that can reveal information

         such as online nicknames and passwords. Operating systems can record

         additional information, such as the attachment of peripherals, the attachment

         of USB flash storage devices or other external storage media, and the times the

         computer was in use. Computer file systems can record information about the

         dates files were created and the sequence in which they were created.

      b. Forensic evidence on a device can also indicate who has used or controlled the

         device. This “user attribution” evidence is analogous to the search for “indicia

         of occupancy” while executing a search warrant at a residence.

      c. A person with appropriate familiarity with how an electronic device works

         may, after examining this forensic evidence in its proper context, be able to

         draw conclusions about how electronic devices were used, the purpose of their

         use, who used them, and when.

      d. The process of identifying the exact electronically stored information on a

         storage medium that are necessary to draw an accurate conclusion is a

         dynamic process. Electronic evidence is not always data that can be merely

         reviewed by a review team and passed along to investigators. Whether data

         stored on a computer is evidence may depend on other information stored on

         the computer and the application of knowledge about how a computer

         behaves. Therefore, contextual information necessary to understand other

         evidence also falls within the scope of the warrant.

                                         8
  Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 9 of 73 PageID #: 9



             e. Further, in finding evidence of how a device was used, the purpose of its use,

                who used it, and when, sometimes it is necessary to establish that a particular

                thing is not present on a storage medium.

       12.       Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

       13.      Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.




                                                9
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 10 of 73 PageID #: 10
 Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 11 of 73 PageID #: 11



                                      ATTACHMENT A


         The property to be searched is a silver HP laptop, model 15-ay078nr, with serial

number CND63726BZ, hereinafter the “Device.” The Device is currently located at HSI’s

computer forensic lab located at 601 West 26th Street, Suite 700, New York, New York

10001.

         This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
 Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 12 of 73 PageID #: 12



                                      ATTACHMENT B


       1.      All records on the Device described in Attachment A that relate to violations

of Title 18, United States Code, Sections 2252(a)(1), (a)(2)(B) and (a)(5)(b) (receipt,

possession, distribution and transportation of child pornography) (the “Subject Offenses”)

and involve Timothy Martinez from April 2018 through the Present, including:


            a. Images of child pornography and files containing images of child pornography
               and records, images, information or correspondence pertaining to the
               possession, access with intent to view, receipt and distribution of sexually
               explicit material relating to children, in violation of Title 18, United States
               Code, Sections 2252 and 2252A, in any form wherever they may be stored or
               found;

            b. Books and magazines containing visual depictions of minors engaged in
               sexually explicit conduct, as defined in 18 U.S.C. § 2256;

            c. Originals, copies, and negatives of visual depictions of minors engaged in
               sexually explicit conduct, as defined in 18 U.S.C. § 2256;

            d. Motion pictures, films, videos, and other recordings of visual depictions of
               minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256;
               and

            e. Records, information or correspondence pertaining to the possession, access
               with intent to view, transportation, receipt, distribution and reproduction of
               sexually explicit material relating to children, as defined in 18 U.S.C. § 2256,
               including, but not limited to:

                   i. envelopes, letters, and other correspondence including, but not limited
                      to, electronic mail, chat logs, and electronic messages, establishing
                      possession, access to, or transmission through interstate or foreign
                      commerce, including by United States mail or by computer, of visual
                      depictions of minors engaged in sexually explicit conduct, as defined in
                      18 U.S.C. § 2256; and
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 13 of 73 PageID #: 13



              ii. books, ledgers, and records bearing on the production, reproduction,
                  receipt, shipment, orders, requests, trades, purchases, or transactions of
                  any kind involving the transmission through interstate or foreign
                  commerce including by United States mail or by computer of any
                  visual depiction of minors engaged in sexually explicit conduct, as
                  defined in 18 U.S.C. § 2256.

       f. Billing and payment records, including records from credit card companies,
          PayPal and other electronic payment services, reflecting access to websites
          pertaining to child pornography.

       g. Computer-related documentation, meaning any written, recorded, printed, or
          electronically stored material that explains or illustrates the configuration or
          use of any seized computer hardware, software, or related items.

       h. Records evidencing ownership or use of the Device, including, but not limited
          to, utility and telephone bills, mail envelopes, or addressed correspondence.

       i. Evidence of user attribution showing who used or owned the Device at the
          time the things described in this warrant were created, edited, or deleted, such
          as logs, phonebooks, saved usernames and passwords, documents, and
          browsing history.

       j. Address books, mailing lists, supplier lists, mailing address labels and any and
          all documents and records pertaining to the preparation, purchase and
          acquisition of names or lists of names to be used in connection with the
          purchase, sale, trade or transmission of any visual depiction of minors engaged
          in sexually explicit conduct.

       k. Address books, names, lists of names and addresses of individuals believed to
          be minors.

       l. Diaries, notebooks, notes and other records reflecting personal contact and
          other activities with individuals believed to be minors.

       m. Materials and photographs depicting sexual conduct between adults and
          minors or used in sexual conduct between adults and minors.


                                           2
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 14 of 73 PageID #: 14



       n. Any and all records, documents, invoices and materials that concern any
          Internet accounts used to possess, receive or distribute child pornography.




                                          3
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 15 of 73 PageID #: 15




                     EXHIBIT A
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 16 of 73 PageID #: 16
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 17 of 73 PageID #: 17
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 18 of 73 PageID #: 18
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 19 of 73 PageID #: 19
        Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 20 of 73 PageID #: 20
AO 106 (SONY Rev. 01/ 17) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    fo r the
                                                    Southern District of New York



                                                                                easel 9MAG 8 856
                In the Matter of the Search of                         )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )
     TIMOTHY MARTINEZ AND S EIZUR E AND                                )
  SEARCH OF ANY CELLULAR PHONES US ED BY                               )
                                                                       )

                                APPLICATION FOR A SEARCH AND SEIZURE WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property lo be searched and give its location):

 TIMOTHY MARTINEZ AND ANY CELLULAR PHONES USED BY TIMOTHY MARTINEZ
located in the             South ern              District of _ __ __N_e_w_ Y_o_rk_ _ _ _ , there is now concealed (identify the
person or describe the property to be sei=ed):

 See Attached Affidavit a nd its Attachment A

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  i:9 evidence of a crime;
                  ~   contraband, fruits of crime, or other items illegally possessed;
                  ~   property des igned for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section(s)                                                    Offense Description(s)
        18 U.S.C. 2252A(a)(2)(B)         receipt and distribution of child pornography
        18 U.S.C. 2252A(a)(5)(B)         possession of child pornography
        18 U.S.C. 2252A(a)(1)            transportation of child pornography
          The application is based on these facts:
        See Attached Affidavit and its Attachment A

           ~ Continued on the attached sheet.
          fif    Delayed notice of _]Q_ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                 under 18 U.S.C. § 3 103a, the bas is of which is set fort h on the attached sheet.

                                                                               ~4::::-,-
                                                                                               Applica111's signature

                                                                                           Special Agent Josh ua Croft
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:     q, Jg, (Cf
City and state: New York, NY

                                                                                                   -_-_.:..._.--
                                                                                                              ......
                                                                                                    .....   ...
                                                                                                          ...
                                                                                                  . ..., ...
                                                                                    . ..
         Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 21 of 73 PageID #: 21
-   ,_




         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
                                                                         l9MAG 8856
             ---------------------------
                                                                       TO BE FILED UNDER SEAL
          IN THE MATIER OF THE SEARCH OF
          TIMOTHY MARTINEZ AND SEIZURE AND                    I        Agent Affidavit in Support of
          SEARCH OF ANY CELLULAR PHONES
                                                                       Application for Search and
          USED BY TIMOTHY MARTINEZ
                                                                       Seizure Warrant


         SOUTHERN DISTRICT OF NEW YORK) ss.:

                        JOSHUA CROFT, Special Agent with the Child Exploitation Investigations Unit

         of Homeland Security Investigation, being duly sworn, deposes and states:

         I. Introduction

             A. Affiant

                 1.     I have been a Special Agent with the United States Department of Homeland

         Security Homeland Security Investigations ("HSI") since December 2016. I am currently assigned

         to the Child Exploitation Investigations Unit, as a part of which I have investigated violations of

         criminal law relating to the sexual exploitation of children. I have gained expertise in this area

         through training and daily work related to conducting this type of investigation. As a result of my

         training and experience in these types of investigations, I am familiar with the techniques and

         methods of determining whether a child is a minor, the techniques and methods used by individuals

         to participate in such criminal activity, and the way in which they seek to conceal their activities

         from detection by law enforcement authorities. Through my participation in these types of

         investigations, I have also executed numerous search warrant, including of electronic devices.

                2.      I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

         Rules of Criminal Procedure for a warrant to search the person of Timothy Martinez and to seize

         and search any cellular phones in his possession (the "Subject Devices") for the items and

         information described in Attachment A. This affidavit is based upon my personal knowledge; my


                                                          2
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 22 of 73 PageID #: 22




 review of documents and other evidence; my conversations with other law enforcement personnel;

 and my training, experience, and advice received concerning the use of electronic devices in

 criminal activity and the forensic analysis of electronically stored infonnation C'ESI"). Because

 this affidavit is being submitted for the limited purpose of establishing probable cause, it does not

 include all the facts that I have learned during the course of my investigation. Where the contents

of documents and the actions, statements, and conversations of others are reported herein, they are
reported in substance and in part, except where otherwise indicated.

    B. The Target Subject and the Subject Devices

        3.      Timothy Martinez is a Target Subject of this investigation. As set forth below,

there is probable cause to believe that Martinez has received and distributed child pornography,

transported child pornography, and possessed child pornography.

        4.      As set forth below, based on Martinez's activities, Martinez has likely used at least

one cellphone to send and receive, transport, and possess child pornography. The Subject Devices

constitute any cellular phones possessed by Martinez.

        5.      Based on my involvement in this investigation, I have learned that Martinez works

in the Southern District of New York. I further expect that this warrant will be executed during a

weekday morning, at which time Martinez will be in the Southern District of New

York. Accordingly, I respectfully request a warrant to seize and search the Subject Devices upon

the occurrence of the triggering condition described in Attachment A: that Martinez and the

Subject Devices are located in the Southern District of New York.

    C. The Subject Offenses

        6.      As detailed below, there is probable cause to believe that the Subject Devices

constitute or contain evidence, fruits, and instrumentalities of violations of Title 18, United States

Code, Sections 2252A(a)(2)(B) (receipt and distribution of child pornography), 2252A(a)(5)(B)


                                                  3
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 23 of 73 PageID #: 23




 (possession of child pornography), and 2252A(a)(l) (transportation of child pornography)

 (collectively, the "Subject Offenses").

    D. Terminology

        7.         An "Internet Protocol address" or "IP address" is a set of numbers which uniquely

 identify a specific computer on the Internet. IP addresses follow the format of###.###.###.###,

wherein each of the number is between Oand 255. Computers use IP addresses to identify each other
on the Internet. For example, because a computer accessing a website must be connected to the

Internet, that computer is identifiable by its IP address. Thus, investigators are able to determine the

IP address of any computer using that particular we]?site' s services by issuing a subpoena to the owner

of the website. Then, investigators can search a public database complied by the American Registry

of Internet Numbers to determine the Internet Service Providers ("ISP") that has been assigned to the

specific IP address.

        8.         "Twitter" is a free-access social-networking website of the same name that can be

accessed at http://www.twitter.com. Twitter allows its users to create their own profile pages,

which can include a short biography, a photo of themselves, and location information. Twitter also

permits users create and read 140-character messages called "Tweets," and to restrict their

"Tweets" to individuals whom they approve.

        9.         The "Cash App" is a mobile payment service that allows users to transfer money to

one another using a mobile phone application.

II. Probable Cause

    A. Probable Cause Regarding Subjects' Commission of the Subject Offenses

             10.   On or about September 13, 2019, the Honorable Lois Bloom, United States

  Magistrate Judge for the Eastern District of New York, signed a search warrant authorizing the

  search and seizure of closed containers and items contained therein of Martinez's residence on


                                                   4
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 24 of 73 PageID #: 24




  Staten Island. The affidavit supporting that warrant is attached as Exhibit A and is incorporated

  by reference herein.

         11.     As set forth in Exhibit A, there is probable cause to believe that Martinez committed

  the Subject Offenses, namely the distribution and receipt, possession, and transportation of child

  pornography. (See Ex. A ,r,r 9-11 ).

       12.       As described in Exhibit A, I reviewed Twitter records, obtained pursuant to a search
warrant, relating to accounts with the handles MyiaaMyiaa 13 and Timmay 16961030, and I learned

the following:

                 a.      The user of MyiaaMyiaa 13 represented that she was a fourteen-year old girl,

who was willing to sell nude images and sexually explicit videos, and the account did in fact

contain numerous images of a young black female who, based on my training and experience,

appears to be under 18 years old.

                 b.      Between on or about June 4, 2018, and on or about June 11, 2018, the user

of Timmay16961030 engaged in a conversation on Twitter with MyiaaMyiaal3. During the

course of this conversation, Timmay1696I030 repeatedly told MyiaaMyiaa13 he sent her money

via the Cash App and received images and videos from MyiaaMyiaal3, which appear to have

contained child pornography.

                 c.      For example, on or about June 11, 2018 at approximately 5:27 p.m.,

''Timmay16961030" asked "MyiaaMyiaa13" "Bby can u send me couple pie of you? Or you cant

cuz ur moms ohine." "MyiaaMyiaal3" responded "For 250," and "I'm on my mom phone but ill

show my pussy rq." At approximately 5:29 p.m., ·'MyiaaMyiaa13" sent "Timmay16961030" a

hyperlink. In response, "Timmay 16961030" wrote "Mmmm tht pussy wett."




                                                  5
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 25 of 73 PageID #: 25




                d.       On or about June 11, 2018 at approximately 7:55 p.m., "Timmay16961030"

asked "MyiaaMyiaa13" "Can we text" and then later provided his number as "917-477-9201"

("Cellphone- I").

                e.       The Timmay 16961030 Twitter Account is registered to the email

sincity I 13 72@yahoo.com and logged into Twitter through an IP address that geolocated to Staten

Island, New York (the "Staten Island IP Address").
       13.      Based on my review of records from Square Inc. of the Cash App account registered

to the email ''sincityl l372@yahoo.com" (the "sincityl l372@yahoo.com Cash App Account),

which matches the email address associated with the Twitter account "TimmayI6961030," I

learned the following:

                a.       The sincityl l372@yahoo.com Cash App Account is registered to Timothy

Martinez at 33 Bay Terrace, Apartment 31 B, Staten Island, NY 10306.

                b.       The sincityl 1372@yahoo.com Cash App Account sent multiple payments

to another Cash App Account by the name "myiaa."

       14.      Based on my review of records from Charter Communications, Inc., I learned that

the Staten Island IP Address is registered to Timothy Martinez, at 33 Bay Terrace Apartment 31 B,

Staten Island, NY 10306.

       15.      Based on my review of AT&T records, I learned that Cellphone- I is subscribed to

Timothy      Martinez,   at   33   Bay   Terrace,       Staten   Island,   New   York   10306,   and

sincity 11362@yahoo.com.

       16.      Based on my review of Apple records, I learned that sincity11372@yahoo.com is

associated with an iCloud account that is registered to Timothy Martinez at an address in Staten

Island, New York.




                                                    6
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 26 of 73 PageID #: 26




        17.     On or about September 12, 2019, I visited 33 Bay Terrace Apartment 318, Staten

Island, NY 10306, and at the time, the mailbox for Apartment 31 B shows that it is designated to

receive mail for "Martinez."

        18.     Accordingly, I believe that the user of the "Timmayl6961030" Twitter account is

Timothy Martinez.

    B. Probable Cause Justifying Search of ESI
        19.    As described in paragraphs 12 and 13 above, and paragraphs 8, 10, and 11 of

Exhibit A, Martinez requested and purchased images and videos that he believed to contain child

pornography using electronic devices capable of logging into the internet and accessing Twitter

and the Cash App.        Furthermore, based on the messages Martinez sent via Twitter to

"MyiaaMyiaal3," Martinez viewed said images.

       20.     Based on my training and experience, individuals may only access Cash App using

cellphones. Furthermore, based on my review of Square Inc. and Twitter records, Martinez was

using the Cash App to make payments to ·'MyiaamMyiaal3" at approximately the same time as

he was chatting with "MyiaaMyiaal3" on Twitter. Accordingly, there is probable cause to believe

that Martinez was also using his cellphone to chat with "MyiaaMyiaa13" on Twitter.

       21.     Based on my training and experience, including my interviews with suspects

regarding collections of child pornography, individuals sexually attracted to underage children and/or

seeking to have sexual relationships with underage children often have collections of photographs of

underage children involved in sexual activities, or of sexual nature, which constitute child

pornography. These pornographic photographs are often considered trophies, and are often obtained

through their encounters on the internet or social media. Such pictures are often collected and

exchanged among groups of individuals sharing similar interests.




                                                  7
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 27 of 73 PageID #: 27




        22.       Based on my training and experience, I also know that, where cellphones are used

in furtherance of criminal activity, evidence of the criminal activity can often be found months or

even years after it occurred. This is typically true because:

        •     Electronic files can be stored on a hard drive for years at little or no cost and users thus
              have little incentive to delete data that may be useful to consult in the future.

        •     Even when a user does choose to delete data, the data can often be recovered months
              or years later with the appropriate forensic tools. When a file is "deleted" on a home
              computer, the data contained in the file does not actually disappear, but instead remains
              on the hard drive, in "slack space," until it is overwritten by new data that cannot be
              stored elsewhere on the computer. Similarly, files that have been viewed on the Internet
              are generally downloaded into a temporary Internet directory or "cache," which is only
              overwritten as the "cache" fills up and is replaced with more recently viewed Internet
              pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
              depends less on when the file was created or viewed than on a particular user's
              operating     system,     storage     capacity,    and     cellphone     usage     habits.

       23.       Based on t~e foregoing and my training and experience, I respectfully submit that

there is probable cause to believe that a search of the Subject Devices. will result in evidence of the

Subject Offenses.

       24.       In addition to there being probable cause to believe that the Subject Devices will

be found on the Subject Premises that contain evidence of the Subject Offenses, there is also

probable cause to believe that the Subject Devices will constitute instrumentalities of the Subject

Offenses, as they were used to access files containing child pornography and constitute contraband

subject to seizure, in that the Subject Devices contain contraband child pornography.

III. Procedures for Search
   A. Accessing ESI

       25.       In executing the warrant to seize and search the Subject Devices, law enforcement

agents intend to approach Martinez near his workplace in the Southern District of New York.

Martinez is expected to be carrying the Subject Devices. The agents intend to first ask Martinez

to voluntarily surrender the Subject Devices to the agents. In the event Martinez refuses, or denies

                                                     8
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 28 of 73 PageID #: 28




that he possesses any Subject Devices, it may be necessary to search Martinez's person in order to

seize the Subject Devices. Accordingly, this warrant also seeks authorization to search Martinez's

person for the purpose of seizing the Subject Devices.

        26.     I know from my training and experience that some models of cellphones that permit

their users to connect to the internet and access applications such as the Cash App and Twitter

offer their users the ability to unlock the device via the use of a fingerprint or thumbprint
(collectively, "fingerprint") in lieu of a numeric or alphanumeric passcode or password. I also

know that some phones, such as the Apple iPhone X, offer their users the ability to unlock the

device via the use of facial recognition (through infrared and visible light scans) in lieu of a

numeric or alphanumeric passcode or password.

        27.    In my training and experience, users of cellphones that offer the ability to unlock

by fingerprint or facial recognition often enable it because it is considered to be a more convenient

way to unlock the device than by entering a numeric or alphanumeric passcode or password, as

well as a more secure way to protect the device's contents. If a user has enabled their cellphones

to be unlocked by either fingerprint or facial recognition, he or she can unlock the device by raising

the cellphone to his or her face, or tapping the screen.

       28.     In some circumstances, even if the ability to unlock by fingerprint or facial

recognition has been enabled, these methods may still not be used to unlock a device, and a

passcode or password must be used instead. These circumstances include: (1) when the device has

just been turned on or restarted; (2) when more than 48 hours has passed since the last time the

device was unlocked; (3) when the passcode or password has not been entered in the last 6 days,

and the device has not been unlocked via fingerprint in the last 8 hours or the device has not been

unlocked via facial recognition in the last 4 hours; (4) the device has received a remote lock




                                                  9
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 29 of 73 PageID #: 29




command; or (5) five unsuccessful attempts to unlock the device via fingerprint or facial

recognition are made.

        29.     The passcodes or passwords that would unlock the Subject Device are not known

to law enforcement. Thus, it will likely be necessary to press the fingers of the user of the Subject

Devices to the device's fingerprint sensor, or hold the Subject Devices in front of the user's face

to activate the facial recognition sensor, in an attempt to unlock the devices for the purpose of
executing the search authorized by this warrant. Attempting to unlock the Subject Devices via

fingerprint, or via facial recognition by holding the device in front of the user's face, is necessary

because the government may not otherwise be able to access the data contained on those devices

for the purpose of executing the search authorized by this warrant.

        30.    Based on these facts and my training and experience, it is likely that because

Martinez is the user of Subject Devices, his fingerprints are among those that are able to unlock

the device, or his face is able to unlock the device via facial recognition.

        31.    Although I do not know which of a given user's 10 fingerprints is capable of

unlocking a particular device, based on my training and experience I know that it is common for a

user to unlock a fingerprint-enabled cellphone via the fingerprints on thumbs or index fingers. In

the event that law enforcement is unable to unlock the Subject Device as described above within

the a certain number of attempts-commonly five-this will simply result in the device requiring

the entry of a password or passcode before it can be unlocked.

       32.     I also know from my training and experience that cellphone devices that can access

the internet such as the Subject Device, typically will have a feature that allows a user to erase the

contents of the device remotely. By logging into the Internet, the user or any other individual who

possesses the user's account information can take steps to completely wipe the contents of the




                                                  10
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 30 of 73 PageID #: 30




device, thereby destroying evidence of criminal conduct, along with any other information on the

device. The only means to prevent this action is to disable the device's ability to connect to the

Internet immediately upon seizure, which requires either access to the device itself to alter the

settings, or the use of specialized equipment that is not consistently available to law enforcement

agents at every arrest.

        33.       Due to the foregoing, I request that the Court authorize law enforcement to press
the fingers (including thumbs) of Martinez to the fingerprint sensor of the Subject Devices, or hold

the Subject Devices in front of Martinez's face (and, if necessary, hold Martinez in place while

holding the Subject Devices in front of his face), for the purpose of attempting to unlock the device

via fingerprint or facial recognition in order to search the contents as authorized by this warrant.

   B. Review of ESI

       34.        Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) will review the ESI contained on the Subject Device for information responsive to the

warrant.

       35.       In conducting this review, law enforcement may use various techniques to

determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

       •      Surveying directories or folders and the individual files they contain (analogous
              to looking at the outside of a file cabinet for the markings it contains and
              opening a drawer believed to contain pertinent files);

       •      Conducting a file-by-file review by "opening" or reading the first few "pages"
              of such files in order to determine their precise contents (analogous to
              performing a cursory examination of each document in a file cabinet to
              determine its relevance);



                                                   11
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 31 of 73 PageID #: 31




        •     "Scanning" storage areas to discover and possibly recover recently deleted data;
              scanning storage areas for deliberately hidden files; and

        •     Performing electronic keyword searches through all electronic storage areas to
              determine the existence and location of search terms related to the subject
              matter of the investigation. However, keyword searches alone are typically
              inadequate to detect all information subject to seizure. For one thing, keyword
              searches work only for text data, yet many types of files, such as images and
              videos, do not store data as searchable text. Moreover, even as to text data,
              there may be information properly subject to seizure but that is not captured by
              a keyword search because the infonnation does not contain the keywords being
              searched.

        36.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.          Depending on the

circumstances, however, law enforcement may need to conduct a complete review of all the ESI

from the Subject Devices to evaluate its contents and to locate all data responsive to the warrant.

   C. Return of the Subject Devices

       37.       If the Government determines that the Subject Devices are no longer necessary to

retrieve and preserve the data on the device, and that the Subject Devices are not subject to seizure

pursuant to Federal Rule of Criminal Procedure 4I(c), the Government will return the Subject

Devices, upon request. Data that is encrypted or unreadable will not be returned unless law

enforcement personnel have determined that the data is not (i) an instrumentality of the offense,

(iz) a fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v)

evidence of the Subject Offenses.




                                                  12
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 32 of 73 PageID #: 32




IV. Conclusion and Ancillary Provisions

       38.     Based on the foregoing, I respectfully request that the Court issue a warrant to seize

the items and information specified in Attachment A to this affidavit and to the Search and Seizure

Warrant.

       39.     In light of the confidential nature of the continuing investigation, I respectfully

request that this affidavit and all papers submitted herewith be maintained under seal until the

Court orders otherwise.



                                                ~
                                                HUACROFT ~
                                                Special Agent
                                                Department of Homeland Security




                 -..




                                                 13
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 33 of 73 PageID #: 33




                                           Attachment A

I. Devices Subject to Search and Seizure
       The devices that are the subject of this search and seizure warrant (the "Subject Devices")
are described as follows:

        •   Any cellular phones in the possession of Timothy Martinez

         During the execution of this search warrant, law enforcement personnel are authorized to
search the person of Timothy Martinez, if necessary, in order to seize the Subject Devices. Law
enforcement personnel also are authorized to depress the fingerprints and/or thumbprints of
Timothy Martinez onto the fingerprint sensor of the Subject Devices, or hold the Subject Devices
in front of Martinez's face to activate the facial recognition sensor (and, if necessary, hold Martinez
in place while holding the Subject Device in front of his face), in order to gain access to the
contents of the device as authorized by, this warrant.

II. Triggering Conditions for Search of Subject Devices

        At a time not exceeding 14 days from the issuance of this warrant, law enforcement agents
plan to seize the Subject Devices. The seizure and search of the Subject Devices is not authorized
unless the following condition occurs: Martinez and the Subject Devices are located in the
Southern District of New York.

III. Review of ESI on the Subject Devices
        Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 2252A(a)(2)(B) (receipt
and distribution ·of child pornography), 2252A(a)(5)(B) (possession of child pornography), and
2252A(a)(l) (transportation of child pornography) (the "Subject Offenses'') described as follows:

       1.      All files containing text, photos, or videos stored on the Subject Devices relating to
the Subject Offenses;

       2.      Evidence concerning the user of the Subject-Devices;

       3.      Evidence concerning the geolocation of the Subject Devices;

       4.      Evidence concerning the identity or location of, and communications with, co-
conspirators and victims regarding the Subject Offenses;

        5.     Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of other computer devices or storage media containing evidence of the
Subject Devices;
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 34 of 73 PageID #: 34




         6.     Evidence establishing how the Subject Offenses were committed, including any
and all images, Internet histories, Internet site bookmarks, search requests, temporary Internet files,
cookies, newsgroups, postings to newsgroups, folder structures and names, and file names stored
on seized or copied computer devices or storage media relating to child pornography, minors
engaged in sexually explicit conduct, relating to disseminating indecent materials to minors, or
demonstrating a sexual interest in children;

       7.      The contents of social media and messenger applications, including photographs,
postings, and private messages relating to the Subject Offenses;

        8.     Evidence of affiliations, memberships, buddy lists, profiles, chat sessions, chat
services, billboards, newsgroups, and websites pertaining to child pornography, minors engaged
in sexually explicit conduct, relating to disseminating indecent materials to minors, or
demonstrating a sexual interest in children.
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 35 of 73 PageID #: 35




               EXHIBIT A
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 36 of 73 PageID #: 36




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   In the Matter of the Application of the United       TO BE Fll.ED UNDER SEAL
   States Of America for a Search and Seizure
   Warrant for the Premises Known and Described         APPLICATION FOR A SEARCH
   as 33 Bay Terrace, Apt 3 lB, in Staten Island,       WARRANT FOR A PREMISES AND
   New York and Any Closed Containers/Items             ELECTRONIC DEVICES
   Contained Therein                                    FOUND THEREIN

                                                       No. 19-MJ-817



                              AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE

         I, JOSHUA CROFT, being first duly sworn, hereby depose and state:

 L Introduction and Agent Background

     A. Affiant

         1.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

 Rules of Criminal Procedme for a warrant to search the premises specified below (the "Subject

 Premises"), further described in Attachment A, Section I, for, and to seize, the items and

 infonnation described in Attachment A, Section IT.

        2.      I have been a Special Agent with the United States Deparbnent of Homeland

 Security Homeland Security Investigations ("Hsr•) since December 2016. I am currently assigned

 to the Child Exploitation Investigations Unit, as a part of which I have investigated violations of

 criminal law relating to the sexual exploitation of children. I have gained expertise in this area

 through training and daily work related to conducting this type of investigation. As a result of my

 training and experience in these types of investigations, I am familiar with the techniques and

 methods ofdetennining whether a child is a minor, the techniques and methods used by individuals


                                                 2
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 37 of 73 PageID #: 37




  to participate in such criminal activity, and the way in which they seek to conceal their activities

  from detection by law enforcement authorities.       Through my participation in these types of

  investigations, I have also executed numerous search warrant, including of electronic devices.

         3.      This affidavit is based upon my personal knowledge; my review of documents and

 other evidence; my conversations with other law enforcement personnel; and my training,

 experience and advice received concerning the use of computers in criminal activity and the

 forensic analysis of electronically stored information ("ESI"). Because this affidavit is being

 submitted for the limited purpose of establishing probable cause, it does not include all the facts

 that I have learned during the course of my investigation. Where the contents of documents and

 the actions, statements, and conversations of others are reported herein, they are reported in

 substance and in part, except where otherwise indicated.

     B. The Subject Premises

         4.     The Subject Premises are particularly described as the last apartment on left side of

 the second floor of a two-story building complex located on Bay Terrace near S. Railroad Avenue

 in Staten Island, New York. The entrance to the building is a glass door with a placard stating "33

 Bay Terrace" on the right wall adjacent to the door. The entrance to the Subject Premises is a

 brown door with a silver sign            containing the words "3 lB"         above the knocker.




                                                  Fa9ade of the building complex

                                                  3
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 38 of 73 PageID #: 38




                                        Entrance to the building.




                                    4
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 39 of 73 PageID #: 39




     C. The Subject Offenses

         5.   · For the reasons detailed below, I believe that there is probable cause to believe that

 the Subject Premises contain evidence, fruits, and instrumentalities ofviolations ofTitle 18, United

 States Code, Sections 2252A(a)(2)(B) (receipt and distribution of child pornography),

 2252A(a)(5)(B) (possession of child pornography), and (transportation of child pornography) (the

 "Subject Offenses ").

     D. Terminology

         6.      An "Internet Protocol address'' or ''IP address" is a set of numbers which uniquely

 identify a specific computer on the Internet IP addresses follow the format of ###.###:###.##11,

 wherein each ofthe number is between Oand 255. Computers use IP addresses to identify each other

 on the Internet For example, because a computer accessing a website must be connected to the

 Internet, that computer is identifiable by its 1P address. Thus, investigators are able to determine the

 IP address ofany computer using that particular website's services by issuing a subpoena to the owner

 of the website. Then, investigators can search a public database complied by the American Registry

 of Internet Numbers to detennine the Internet Service Providers (''ISP") that has been assigned to the

 specific IP address.

        7.      cTwitter~ is a free-access social-networking website of the same name that can be

 accessed at http://www.twitter.com. Twitter allows its users to create their own profile pages,

 which can include a short biography> a photo of themselves, and location information. Twitter

 also permits users create and read 140-character messages called "Tweets," and to restrict their

 ''Tweets" to individuals whom they approve.

        8.      The "Cash App" is a mobile payment service that allows users to transfer money to

 one another using a mobile phone application.


                                                   s
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 40 of 73 PageID #: 40




  II. Probable Cause

     A. Probable Cause Regarding Subjects' Commission of the Subject Offenses

         9.       Based on my review of Twitter records, obtained pursuant to a search warrant,

 related to the account, "MyiaaMyiaal3,,, I learned the following:

              a. The account was active between approximately May 30, 2018 and June 18, 2018.

              b. Tlie account user represented that she was a fourteen-year old girl, who was willing

                 to sell nude ~ages and sexually explicit videos, presumably of herse1£

              c. The account contained numerous images of a young black female who, based on

                 my training and experience, appears to be under 18 years old.

              d. The account user engaged in conversations with other Twitter account users to sell

                 nude images and sexually explicit videos.

              e. Specifically, the account engaged in a lengthy, multi-day conversation with a

                 Twitter account under the usemame "Timmay16961030," who appears to have sent

                 "MyiaaMyiaal3" money in exchange for videos and images containing child

                 pornography.

        10.      Based on my review of Twitter records, obtained pursuant to a search warrant,

 related to the account "Timmayl 6961030/" I learned that the user engaged in conversation with

 "MyiaaMyiaa13" while logged in from a device with an IP address in Staten Island, New York,

 (the "Staten Island IP Address") and from another device with an IP address in New York, New

 York. I also learned that the Twitter account "Tinunay16961030" was registered to a person with

 an email address at "sincityl l372@yahoo.com."

        11.      Based on my review of conversations between "MyiaaMyiaa13" and

 "Timmayl 6961030,,, provided by Twitter pursuant to a search warrant, I learned the following:



                                                  6
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 41 of 73 PageID #: 41




          a. On or about June 4, 2018, at approximately 8:29 a.m., a user with the Twitter handle

              "Timmayl 6961030" initiated a conversation with the user with the Twitter handle

              ''MyiaaMyiaal3," whose profile represented that she was 14 and "underage."

          b. ''MyiaaMyiaal3" responded with a pricelist for different types of videos, including

             "Fingering vids $30\nSex vids $60\nCamshow $70\nDancing in panties

             $35\nDancing naked $40\n.2 vids everyday for 2 weeks $100."

          c. At approximately 11:21 a.m., "Timmayl6961030" stated that he had sent her $60

             via the Cash App for a "sex. vid"

          d. On or about June 4, 2018, at approximately 11:29 a.m., "MyiaaMyiaaI3" sent

             "Timmay16961030" a hyperlink, which appeared to have contained the requested

             video. In response, "Timmayl6961030" stated, "Oh shit... mmmm stop playing,"

             "Mmmmmm damn yummy to bad u werent in nyc," and "Im getting hard princess."

          e. On or about June 4, 2018, at approximately 11:58 a.m., ''Timmay16961030" sent a

             message to "MyiaaMyiaa13," stating that he sent another $100. At approximately

             12:21 p.m., "MyiaaMyiaal3" sent another link. In response, ''Timmay16961030"

             stated, "Damn why cant you be close lol ... make pur own vid lol.''

          f. On or about June 4, 2018 at approximately 12:32 p.m., ''Timmay16961030" sent a

             message to "MyiaaMyiaa13," stating that he sent another $30 for another video.

          g. On or about June 11, 2018 at approximately 5:27 p.m., "Timmayl6961030" asked

             ''MyiaaMyiaa13" "Bby can u send me couple pie of you? Or you cant cuz ur moms

             ohine." "MyiaaMyiaal3" responded "For 250," and "I'm on my mom phone but.

             ill show my pussy rq."      At approximately 5:29 p.m., ''MyiaaMyiaa13" sent




                                              7
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 42 of 73 PageID #: 42




                  ''Timmayl6961030" a hyperlink.         In response, "Timmay1696I030" wrote

                  "Mmmm tht pussy wett."

              h. On or about June 11, 2018, at approximately 5:48 p.m., ''Timmay16961030"

                  messaged "MyiaaMyiaal3," "I was bout send the SO if I got more.."

                  "MyiaaMyiaal3" then sent "Timmay16961030" two hyperlinks. In response,

                 "Timmayl 6961030" commented "That pussy looks so tight."

        12.      Based on my review of records :from Cash App of an account registered to the email

 "sincity11372@yahoo.com" (the "sincity11372@yahoo.com Cash App Account), which matches

 the email address associated with the Twitter account "Timmay1696I030," I learned the account

 made the following transactions:

              a. On JW1e 4, 2018, at approximately 11 :20 a.m., the account sent $60 to another Cash

                 App account by the name "myiaa.''

              b. On June 4, 2018, at approximately 11 :58 a.m., the same account sent another $100

                 to ''myiaa."

              c. On June 4, 2018, at approximately 12:32 p.m., the same account sent another $30

                 to ''myiaa."

    B. Probable Cause Justifying Search of the Subject Premises

        13.      Based on my review of Apple records produced in May 2019,

 sincity11362@yahoo.com is associated with an iCloud account that is registered to Timothy

 Martinez at an address in Staten Island, New York.

        14.      Based on my review of Cash App records produced as recently as June 2019, the

 sincityl l372@yahoo.com Cash App account is registered to Timothy Martinez at 33 Bay Terrace,

 Aparbnent 3 lB, Staten Island, NY 10306, the Subject Premises.


                                                  8
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 43 of 73 PageID #: 43




         15.    Based on my review of records from Charter Communications, Inc., I learned that

  the Staten Island IP Address is registered to Timothy Martinez, at 33 Bay Terrace Apartment 3 lB,

 Staten Island, NY 10306, the Subject Premises.

         16.    On September 12, 2019, I visited the Subject Premises. At that time, the mailbox

 for Apartment 3 lB, pictured below, shows that it is designated to receive mail for "Martinez."




         17.    Accordingly, I believe that the user of the "Timmayl 696 1030" Twitter account is

 Timothy Martinez, who resides at the Subject Premises.

         18.    As described in paragraphs 8, I 0, and 11 above, Martinez requested and purchased

 images and videos that he believed to contain child pornography using electronic devices capable

 of logging into the internet and accessing Twitter and the Cash App. Furthermore, based on the

 messages Martinez sent via Twitter to "Myiaai'v1yiaal3," Martinez viewed said images.




                                                 9
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 44 of 73 PageID #: 44




          19.    Based on my training and experience, including my interviews with suspects

  regarding collections of child pornography, individuals sexually attracted to underage children and/or

  seeking to have sexual relationships with underage children often have collections of photographs of

 underage children involved in sexual activities, or of sexual nature, which constitute child

 pornography. These pornographic photographs are often considered trophies, and are often obtained

 through their encounters on the intemet or social media. Such pictures are often collected and

 exchanged among groups of individuals sharing similar interests.

         20.     Based on my training and experience, individuals often use the following methods to

 obtain, store, and trade in child pomography:

                 a.       People who collect and trade in child pornography typically do not destroy

         or delete image or video files depicting child sexual abuse.

                 b.       Collectors of child pornography typically retain their materials and related

         infonnation for many years. These individuals retain their material indefinitely for the

         pmpose of sexual gratification and sharing with others.

                 c.       Individuals in possession of files containing child pornography or depicting

         sexual abuse of children are likely to save and maintain these files on their computer or other

         portable storage devices so they are accessible to them in their home.

                d.        Because of the illegality and the severe social stigma child pornography

         images cany, these individuals hide them in secure places, such as hidden files on the hard

         drive ofthe computer, external storage media or cloud storage.

                e.        Files, including files containing child pornography are m~tained indefinitely

         on a computer.




                                                   10
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 45 of 73 PageID #: 45




                     f.      If files were deleted from a computer, they can frequently be recovered during

              a forensic examination.

     C.        Probable Cause Justifying Search ofESI

              21.    Based on my training and experience, I know that individuals who engage in the

 receipt, possession, and/or distribution of child pornography commonly use computers to access

 child pornography web sites, communicate with other collectors of child pornography, and

 download and share child pornography digital files. As a result, they often store data on their

 computers related to their illegal activity.

          22.        Based on the foregoing and my training and experience, I respectfully submit that

 there is probable cause to believe that a search of computers and other electronic devices within

 the Subject Premises will result in evidence of the Subject Offenses.

          23.       Based on my training and experience, I also lmow th~ where computers are used

 in furtherance of criminal activity, evidence of the criminal activity can often be found months or

 even years after it occurred. This is typically true because:

          •     Electronic files can be stored on a hard drive for years at little or no cost and users thus
                have little incentive to delete data that may be useful to consult in the future.

          •     Even when a user does choose to delete data, the data can often be recovered months
                or years later with the appropriate forensic tools. When a file is "deleted" on a home
                computer, the data contained in the file does not actually disappear, but instead remains
                on the hard drive, in "slack space," until it is ovexwritten by new data that cannot be
                stored elsewhere on the computer. Similarly, ftles that have been viewed on the Internet
                are generally downloaded into a temporary Internet directory or "cache," which is only
                overwritten as the "cache" fills up and is replaced with more recently viewed Internet
                pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
                depends less on when the file was created or viewed than on a particu•ar user's
                operating      system,        storage     capacity,      and       computer       habits.

          •     In the event that a user changes computers, the user will typically transfer files from
                the old computer to the new computer, so as not to lose data. In addition, users often
                keep backups of their data on electronic storage media such as thumb drives, flash
                memory cards, CD..ROMs, or portable hard drives.

                                                      11
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 46 of 73 PageID #: 46




             24.   In addition to there being probable cause to believe that computer devices will be

  found on the Subject Premises that contain evidence of the Subject Offenses, there is also probable

  cause to believe that these computers constitute instrumentalities of the Subject Offenses, as they

  were used to access files containing child pomography and constitute contraband subject to

  seizure, in that the computers contain contraband child pornography.
         25.       Based on the foregoing, I respectfully submit there is probable cause to believe that

 the Target Subject is engaged in possession and receipt of child pornography, and that evidence of

 this criminal activity is likely to be found in the Subject Premises and on computers and electronic

 media found in the Subject Premises.

 m.    Procedures for Searching ESI
      A. Execution of Warrant for ESI

         26.       Federal Rule of Criminal Procedure 41(e)(2)(B) provides that a warrant to search

 for and seize property "may authorize the seizure of electronic storage media or the seizure or

 copying of electronically stored infonnation •.• for later review." Consistent with Rule 41, this

 application requests authorization to seize any computer devices and storage media and transport

 them to an appropriate law enforcement facility for review. This is typically necessary for a number

 of reasons:

         •     First, the volume of data on computer devices and storage media is often impractical
               for law enforcement personnel to review in its entirety at the search location.

         •     Second, because computer data is particularly vulnerable to inadvertent or intentional
               modification or destruction, computer devices are ideally examined in a controlled
               environment, such as a law enforcement laboratory, where trained personnel, using
               specialized software, can make a forensic copy of the storage media that can be
               subsequently reviewed in a manner that does not change the underlying data.

         •     Third, there are so many types of computer hardware and so:ftw&l"e in use today that it
               can be impossible
                              •
                                  to bring to the search site all of the necessary technicalI manuals and


                                                    12
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 47 of 73 PageID #: 47




                specialized personnel and equipment potentially required to safely access the
                underlying computer data.

         •      Fourth, many factors can complicate and prolong recovery of data from a computer
               device, including the increasingly common use of passwords, encryption, or other
               features or configurations designed to protect or conceal data on the computer, which
               often take considerable time and resources for forensic personnel to detect and resolve.
      B. Review of ESI

         27.       Following seizure of any computer devices and storage media and/or the creation

  of forensic image copies., law enforcement personnel (who may include, in addition to law

  enforcement officers and agents, attorneys for the government, attorney support staff, agency

  personnel assisting the government in this investigation, and outside technical experts under

  government control) will review the ESI contained therein for information responsive to the

  warrant.

         28.       In conducting this review, law enforcement personnel may use various techniques

 to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

 techniques may include, for example:

         •     surveying directories or folders and the individual files they contain (analogous to
               looking at the outside of a file cabinet for the markings it contains and opening a drawer
               believed to contain pertinent files);
         •     conducting a file-by-tile review by "opening" or reading the :fll'St few Hpages" of such
               files in order to determine their precise contents (analogous to performing a cursory
               examination of each document in a file cabinet to determine its relevance);
         • "scanning" storage areas to discover and possibly recover recently deleted data or
           deliberately hidden files; and

         • performing electronic keyword searches through all electronic storage areas to
           determine the existence and location of data potentially related to the subject matter of
           the investigation1; and


 t Keyword searches alone are typically inadequate to detect all relevant data. For one thing,
 keyword searches work only. for text data, yet many types of files, such as images and videos, do
 not store data as searchable text. Moreover, even as to text data, there may be information properly
                                                    13
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 48 of 73 PageID #: 48




          •     reviewing meta.data, system information, configuration files, registry data, and any
                other infonnation reflecting how, when, and by whom the computer was used.

          29.      Law enforcement personnel will make reasonable efforts to restrict their search to

  data falling within the categories of evidence specified in the warrant. Depending on the

  circumstances, however, law enforcement personnel may need to conduct a complete review of all

  the ESI from seized devices or storage media to evaluate its contents and to locate all data
  responsive to the warrant.

      C. Return of ESI

         30.       If the Government determines that the electronic devices are no longer necessary

  to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant to

  Federal Rule of Criminal Procedure 4l(c), the Government will return these items, upon request

  Computer data that is encrypted or unreadable will not be returned unless law enforcement

 personnel have detennined that the data is not (i) an instrumentality of the offense, (ii) a fruit of

 the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v) evidence of the

 Subject Offenses.

 IV. Conclusion and Ancillary Provisions

         31.      Based on the foregoing, I respectfully submit that this affidavit supports probably

 cause for a warrant to search the Subject Premises identified in Attachment A, Section I, and seize

 the items and infonnation specified in Attachment A, Section II.

         32.      It is respectfully requested that this Court issue an order sealing, until further order

 of the Court, all papers submitted in support of this application, including the application and

 search warrant I believe that sealing this document is necessary because the items and information



 subject to seizure but that is not captured by a keyword search because the information does not
 contain the keywords being searched.                                                    ·

                                                    14
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 49 of 73 PageID #: 49




  to be seized are relevant to an ongoing investigation. Based_ upon my training and experience, I

  have learned that online criminals actively search for criminal affidavits and search warrants via

  the Internet, and disseminate them to other online criminals as they deem appropriate, i.e., post

 them publicly online through the carding forums. Premature disclosure of the contents of this

 affidavit and related documents may have a significant and negative impact on the continuing

 investigation and may severely jeopardize its effectiveness.




                                            Special Agent
                                            Department of Homeland Security



 SepFJ;/~~
 Sworn to before me on




 HONORABLE LOIS BLOOM
 UNITED STATES MAGISTRATE JUDGE




                                                 15
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 50 of 73 PageID #: 50




                                        ATTACHMENT A

 I. Premises to be Searched--Subject Premises

         The premises to be searched (the "Subject Premises") are described as follows, and include
 all locked and closed containers found therein:

          The Subject Premises are particularly described as the last apartment on left side of the
          second floor of a two-story building complex located on Bay Terrace near S. Railroad
          Avenue in Staten Island 1 New York. The entrance to the building is a glass door with a
          placard stating "33 Bay Terrace" on the right wall adjacent to the door. The entrance to
          the Subject Premises is a brown door with a silver sign containing the words "31 B" above
          the knocker.




 Fa9ade of the building complex




 2017.08.02
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 51 of 73 PageID #: 51




                                    2
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 52 of 73 PageID #: 52




  II. Items to Be Seized

      A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

          The items to be seized from the Subject Premises include the following evidence, fruits,
  and instrumentalities of violations of Title 18, United States Code, Sections 2252A(a)(2)(B)
  (receipt and distribution ofchild pornography), 2252A(a)(5)(B) (possession ofchild pornography),
  and 2252A(a)(l) (transportation of child pornography) (the ''Subject Offenses") described as
  follows:                                          ·

          1.     Any and all video or photograph storage devices, video or photography equipment,
  or other equipment that aids in the production of child pornography, including, but not limited to,
  VCRs, DVDs, and videotapes, and their components and accessories, including, but not limited
  to, wires and cords.

         2.      Evidence concerning occupancy or ownership of the Subject Premises, including
  without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,
  statements, identification documents, address books and telephone directories.

         3.      Evidence concerning the identity or location of, and communications with, co-
  conspirators regarding the Subject Offenses.

          4.     Any evidence concerning the identities or locations ofthose persons with access to,
  control over, or ownership of the seized or copied computer devices or storage media.
          5.     Evidence establishing how the Subject Offenses were committed, including any
 and all images, Internet histories, Internet site bookmarks, search requests, temporary Internet files,
 cookies, newsgroups, postings to newsgroups, folder structures and names, and file names stored
 on seized or copied computer devices or storage media relating to child pornography, minors
 engaged in sexually explicit conduct, relating to disseminating indecent materials to minors, or
 demonstrating a sexual interest in children

         6. · Evidence of affiliations., memberships, buddy lists., profiles., chat sessions., chat
 services, billboards, newsgroups, and websites pertaining to child pornography, minors engaged
 in sexually explicit conduct, relating to disseminating indecent materials to minors, or
 demonstrating a sexual interest in children.

     B. Search and Seizure of Electronically Stored Information
          The items to be seized from the Subject Premises also include any computer devices and
 storage media that may contain any electronically stored infonnation falling within the categories
 set forth in Section II.A ofthis Attachment above, including, but not limited to, desktop and laptop
 computers, disk drives, modems, thumb drives, personal digital assistants, smart phones., digital
 cameras, and scanners. In lieu of seizing any such computer devices or storage media, this warrant
 also authorizes the copying of such devices or media for later review.



                                                   3
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 53 of 73 PageID #: 53




             The items to be seized :from the Subject Premises also include:

         1.      Any items or records needed to access the data stored on any seized or copied
  computer devices or storage media, including but not limited to any physical keys to containers,
  devices and interior rooms, encryption devices, or records of login credentials, passwords, private
  encryption keys, or similar infonnation.

         2.     Any items or records that may facilitate a forensic examination of the computer
  devices or storage media, including any hardware or software manuals or other information
  concerning the configuration of the seized or copied computer devices or storage media.
          3.     Any evidence concerning the identities or locations of those persons with access to,
  control over, or ownership of the seized or copied computer devices or storage media.
         4. ·       Any and all video or photograph storage devices, video or photography equipment,
  or other equipment that aids in the production of child pornography, including, but not limited to,
  VCRs, DVDs, and videotapes, and their components and accessories, including, but not limited
  to, wires and cords.

      C. Review of ESI

          Following seizure of any computer devices and storage media and/or the creation of
  forensic image copies, law enforcement personnel (who may include, in addition to law
  enforcement officers and agents, attorneys for the government, attorney support staff, agency
  personnel assisting the government in this investigation, and outside technical experts wider
  government control) are authorized to review the ESI contained therein for infonnation responsive
  to the warrant

         In conducting this review, law enforcement personnel may use various techniques to locate
  information responsive to the warrant, including, for example:

         •     surveying various file "directories" and the individual files they contain (analogous to
               looking at the outside of a file cabinet for the markings it contains and opening a drawer
               believed to contain pertinent files);

         •     opening or cursorily reading the first few "pages" of such files in order to determine
               their precise contents;

         •     scanning storage areas to discover and possibly recover recently deleted files or
               deliberately hidden files;

         •     performing key word searches through all electronic storage areas to determine whether
               occurrences of language contained in such storage areas exist that are intimately related
               to the subject matter of the investigation; and

         •     reviewing metadata, system information, configuration files, registry data, and any
               other information reflecting how, when, and by whom the computer was used.

                                                     4
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 54 of 73 PageID #: 54




         Law enforcement personnel will make reasonable efforts to search only for files,
  documents, or other electronically stored information within the categories identified in Sections
  II.A and 11.B of this Attachment. However, law enforcement personnel are authorized to conduct
  a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
  contents and to locate all data responsive to the warrant.




                                                  5
l   '·             Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 55 of 73 PageID #: 55



          AO 93 (Rev. 11/13) Search and Seizure Warrant


                                                             UNITED STATES DISTRICT COURT
                                                                                                    for the
                                                                                         Eastem District of New York

                            In the Matter of the Search of                                                            )
                       (Briefly describe the property to be searched                                                  )
                        or identify the person by name and address)                                                   )       Case No.    19-MJ-817
                     THE PREMISES KNOWN AND DESCRIBED AS:                                                             )
                33 Bay Terrace, Apl 3 lB, in Staten Island, New York and Any                                          )
                          Closed Containers/Items Contained Therein                                                   )
                                                                       SEARCH AND SEIZURE WARRANT
         To:       Any authorized law enforcement officer
                  An application by a federal law enforcement officer or an attorney for the government requests the search
         of the following person or property located in the           Eastern            District of              New York
         (idenlljj, the person or describe the property to be searched and give ils location):

               THE PREMISES KNOWN AND DESCRIBED AS 33 BAY TERRACE, Apt. 31B~ lN STATEN ISLAND, NEW YORK AND ANY
               CLOSBD CONTAJNBRS/ITBMS CONTAINED THEIRlN, AS SET FORTH IN AlTACHMBNT ~ SECTION I.



                 I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
         descn"bed above, and that such search will reveal (identijj, the person or describe the property to be seized):
               EVIDENCE, FRUITS and INSTRUMBNTALITIES OF VIOLATIONS OF TITLE 18, U.S.C. §§ 2252A(a)(2)(B), 2252A(a)(S)(B)
               AND 2252A(a){l), AS SET FOR'IH IN A1TACHMBNT A, SECTION Il.




                   YOU ARE COMMANDED to execute this warrant on or before                  September 27, 2019      (not to exceed 14 days)
               a   in the daytime 6:00 a.m. to 10:00 p.m. of at any time in the day or night because good cause has been established.
                 Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
         person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
         property was taken.
                 The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
         as required by law and promptly return this warrant and inventory to                    the Duty Magistrate Judge
                                                                                                                                            (United Stales Magistrate Judge)




                                                                                                n:c
              r,J Pursuant to 18 U.S.C. § 3103a(b), I :find that immediate notification may have an adverse result listed in 18 U.S.C.
         § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
         property, will be searched or seized (check the appropriate box)         •
               rj{ for~ days (not to ex-,J 30)                          CJ until, the facts j~~ the                                           date of


         Dateandtimeissued:                qf 12) /9@:                           LJ-:~~o-i .-- ~::_an;~
                                                                                                  r ---                     . --         . .:.:     Judge $ signature
                                                                                                                          ... ·_-·· ""'.
         City and state:            -B=r=o=old==--yn,.:a:::a..::N~ew........,.Y;:..;:o=r:=k_ _ _ _.:-. .,.·--             •• ·:Hon•. !4>is Bloom-                   U.SM.J•
                                                                                                        ....,_;..          ---.. :...          - Printednameandtil/e
                                                                                                              ;,:•
                                                                                                            ·· ....
                                                                                                                           - .... - .
         Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 56 of 73 PageID #: 56



AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   19-MJ-817
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.                                                                 ·



Date:
                                                                                      &ecullng officer's signature


                                                                                         Printed name and title
.   '   Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 57 of 73 PageID #: 57




                                                 ATTACHMENT A

          I. Premises to be Searched-Subject Pr emises

                  The premises to be searched (the "Subject Premises") are described as follows, and include
          all locked and closed containers found therein:

                  The Subject Premises are pa1ticularly described as the last apartment on left side of the
                  second floor of a two-story building complex located on Bay Terrace near S. Railroad
                  Avenue in Staten Island, New York. The entrance to the building is a glass door with a
                  placard stating "33 Bay Ten-ace" on the right wall adjacent to the door. The entrance to
                  the Subject Premises is a brown door with a silver sign containing the words "31 B" above
                  the knocker.




         Fa9ade of the building complex




         2017.08.02
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 58 of 73 PageID #: 58




                                               Entrance to the building.




                                    2
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 59 of 73 PageID #: 59




  Il. Items to Be S.eized

      A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

          The items to be seized from the Subject Premises include the following evidence, fruits,
  and instrumentalities of violations of Title 18, United States Code, Sections 2252A(a)(2)(B)
  (receipt and distribution of child pornography), 2252A(a)(S)(B) (possession ofchild pornography),
  and 2252A(a)(l) (transportation of child pornography) (the ''Subject Offenses"} described as
  follows:

          1.     Any and all video or photograph storage devices, video or photography equipment,
  or other equipment that aids in the production of child pornography, including, but not limited to,
  VCRs, DVDs, and videotapes, and their components and accessories, including, but not limited
  to, wires and cords.

         2.      Evidence concerning occupancy or ownership of the Subject Premises, including
  without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,
  statements, identification documents, address books and telephone directories.

         3.      Evidence concerning the identity or location o( and communicatio~ with, co-
  conspirators regarding the Subject Offenses.
          4.     Any evidence concerning the identities or locations of those persons with access to,
  control over, or ownership of the seized or copied computer devices or storage media.
           5.     Evidence establishing how the Subject Offenses were committed, including any
  and all images, Internet histories, Internet site bookmarks, search requests, temporary Internet files,
  cookies, newsgroups, postings to newsgroups, folder structures and names, and file names stored
  on seized or copied computer devices or storage media relating to child pornography, minors
  engaged in sexually explicit conduct, relating to disseminating indecent materials to minors, or
  demonstrating a sexual interest in children
         6.      Evidence of affiliations. memberships, buddy lists. profiles. chat sessions. chat
 services, billboards, newsgroups, and websites pertaining to child pornography, minors engaged
 in sexually explicit conduct, relating to disseminating indecent materials to minors, or
 demonstrating a sexual interest in children.
     B. Search and Seizure of Electronically Stored Information
          The items to be seized from the Subject Premises also include any computer devices and
 storage media that may contain any electronically stored information falling within the categories
 set forth in Section II.A of this Attachment above, including, but not limited to, desktop and laptop
 computers, disk drives, modems, thumb drives, personal digital assistants, smart phones, digital
 cameras, and scanners. In lieu of seizing any such computer devices or storage media, this warrant
 also authorizes the copying of such devices or media for later review.



                                                    3
-   (

        Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 60 of 73 PageID #: 60




                 The items to be seized from the Subject Premises also include:

                 1.      Any items or records needed to access the data stored on any seized or copied
          computer devices or storage media, including but not limited to any physical keys to containers,
          devices and interior rooms, encryption devices, or records of login credentials, passwords, private
          encryption keys, or similar infonnation.

                 2.     Any items or records that may facilitate a forensic examination of the computer
          devices or storage media, including any hardware or software manuals or other information
          concerning the configuration of the seized or copied computer devices or storage media.

                  3.     Any evidence concerning the identities or locations of those persons with access to,
          control over, or ownership of the seized or copied computer devices or storage media.

                 4.     Any and all video or photograph storage devices, video or photography equipment,
         or other equipment that aids in the production of child pornography, including, but not limited to,
         VCRs, DVDs, and videotapes, and their components and accessories, including, but not limited
         to, wires and cords.

             C. Review of ESI

                 Following seizure of any computer devices and storage media and/or the creation of
         forensic image copies, law enforcement personnel (who may include, in addition to law
         enforcement officers and agents, attorneys for the government, attorney support staft agency
         personnel assisting the government in this investigation., and outside technical experts under
         government control) are authorized to review the ESI contained therein for information responsive
         to the warrant.

                In conducting this review, law enforcement personnel may use various techniques to locate
         infonnation responsive to the warrant, including, for example:

                 •    surveying various file "directories" and the individual files they contain (analogous to
                      looking at the outside of a file cabinet for the markings it contains and opening a drawer
                      believed to contain pertinent files);

                 •    opening or cursorily reading the first few ''pages" of such files in order to determine
                      their precise contents;

                 •    scanning storage areas to discover and possibly recover recently deleted files or
                      deliberately hidden tiles;

                 •    performing key word searches through all electronic storage areas to determine whether
                      occurrences oflanguage contained in such storage areas exist that are intimately related
                      to the subject matter of the investigation; and

                 •    reviewing metadata, system information., configuration files, registry data, and any
                      other information reflecting how, when, and by whom the computer was used.

                                                              4
...   Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 61 of 73 PageID #: 61




               Law enforcement personnel will make reasonable efforts to search only for files,
        documents, or other electronically stored infonnation within the categories identified in Sections
        II.A and 11.B of this Attachment. However, law enforcement personnel are authorized to conduct
        a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
        contents and to locate all data responsive to the warrant.




                                                       5
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 62 of 73 PageID #: 62




                                           Attachment A
I. Devices Subject to Search and Seizure
       The devices that are the subject of this search and seizure warrant (the "Subject Devices")
are described as follows:

        •   Any cellular phones in the possession of Timothy Martinez

         During the execution of this search warrant, law enforcement personnel are authorized to
search the person of Timothy Martinez, if necessary, in order to seize the Subject Devices. Law
enforcement personnel also are authorized to depress the fingerprints and/or thumbprints of
Timothy Martinez onto the fingerprint sensor of the Subject Devices, or hold the Subject Devices
in front of Martinez's face to activate the facial recognition sensor (and, if necessary, hold Martinez
in place while holding the Subject Device in front of his face), in order to gain access to the
contents of the device as authorized by, this warrant.

II. Triggering Conditions for Search of Subject Devices
        At a time not exceeding 14 days from the issuance of this warrant, law enforcement agents
plan to seize the Subject Devices. The seizure and search of the Subject Devices is not authorized
unless the following condition occurs: Martinez and the Subject Devices are located in the
Eastern District of New York.

III. Review of ESI on the Subject Devices
        Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 2252A(a)(2)(B) (receipt
and distribution of child pornography), 2252A(a)(5)(B) (possession of child pornography), and
2252A(a)(l) (transportation of child pornography) (the "Subject Offenses'') described as follows:

       1.      All files containing text, photos, or videos stored on the Subject Devices relating to
the Subject Offenses;

       2.      Evidence concerning the user of the Subject-Devices;

       3.      Evidence concerning the geolocation of the Subject Devices;

       4.      Evidence concerning the identity or location of, and communications with, co­
conspirators and victims regarding the Subject Offenses;

        5.     Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of other computer devices or storage media containing evidence of the
Subject Devices;
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 63 of 73 PageID #: 63




         6.     Evidence establishing how the Subject Offenses were committed, including any
and all images, Internet histories, Internet site bookmarks, search requests, temporary Internet files,
cookies, newsgroups, postings to newsgroups, folder structures and names, and file names stored
on seized or copied computer devices or storage media relating to child pornography, minors
engaged in sexually explicit conduct, relating to disseminating indecent materials to minors, or
demonstrating a sexual interest in children;

       7.      The contents of social media and messenger applications, including photographs,
postings, and private messages relating to the Subject Offenses;

        8.     Evidence of affiliations, memberships, buddy lists, profiles, chat sessions, chat
services, billboards, newsgroups, and websites pertaining to child pornography, minors engaged
in sexually explicit conduct, relating to disseminating indecent materials to minors, or
demonstrating a sexual interest in children.
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 64 of 73 PageID #: 64




                      EXHIBIT B
                Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 65 of 73 PageID #: 65
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Eastern District
                                                         __________         of of
                                                                     District  New  York
                                                                                  __________

                  In the Matter of the Search of  )
                                                  )
              (Briefly describe the property to be searched
                                                  )
               or identify the person by name and address)                       Case No.   19 MJ 846
      TIMOTHY MARTINEZ AND THE SEIZURE AND SEARCH )
         OF ANY CELLULAR PHONES USED BY TIMOTHY   )
                       MARTINEZ                   )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           New York
(identify the person or describe the property to be searched and give its location):

      SEE ATTACHMENT A (I)




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      SEE ATTACHMENT A (III)




                                                                            10/7/19--DAYTIME ONLY
        YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
      x in the daytime 6:00 a.m. to 10:00 p.m.
      u                                        ----
                                               ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     the Duty Magistrate Judge               .
                                                                                               (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30) u until, the facts justifying, the later specific date of
     u                                                                                                                                 .


Date and time issued:               9/23/19 at 7:19 p.m.
                                                                                                        Judge’s signature

City and state:             Brooklyn, New York                                   Hon. Robert M. Levy                   U.S.M.J.
                                                                                                     Printed name and title
                Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 66 of 73 PageID #: 66
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   19 MJ 846
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 67 of 73 PageID #: 67




                                           Attachment A
I. Devices Subject to Search and Seizure
       The devices that are the subject of this search and seizure warrant (the "Subject Devices")
are described as follows:

        •   Any cellular phones in the possession of Timothy Martinez

         During the execution of this search warrant, law enforcement personnel are authorized to
search the person of Timothy Martinez, if necessary, in order to seize the Subject Devices. Law
enforcement personnel also are authorized to depress the fingerprints and/or thumbprints of
Timothy Martinez onto the fingerprint sensor of the Subject Devices, or hold the Subject Devices
in front of Martinez's face to activate the facial recognition sensor (and, if necessary, hold Martinez
in place while holding the Subject Device in front of his face), in order to gain access to the
contents of the device as authorized by, this warrant.

II. Triggering Conditions for Search of Subject Devices
        At a time not exceeding 14 days from the issuance of this warrant, law enforcement agents
plan to seize the Subject Devices. The seizure and search of the Subject Devices is not authorized
unless the following condition occurs: Martinez and the Subject Devices are located in the
Eastern District of New York.

III. Review of ESI on the Subject Devices
        Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 2252A(a)(2)(B) (receipt
and distribution of child pornography), 2252A(a)(5)(B) (possession of child pornography), and
2252A(a)(l) (transportation of child pornography) (the "Subject Offenses'') described as follows:

       1.      All files containing text, photos, or videos stored on the Subject Devices relating to
the Subject Offenses;

       2.      Evidence concerning the user of the Subject-Devices;

       3.      Evidence concerning the geolocation of the Subject Devices;

       4.      Evidence concerning the identity or location of, and communications with, co­
conspirators and victims regarding the Subject Offenses;

        5.     Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of other computer devices or storage media containing evidence of the
Subject Devices;
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 68 of 73 PageID #: 68




         6.     Evidence establishing how the Subject Offenses were committed, including any
and all images, Internet histories, Internet site bookmarks, search requests, temporary Internet files,
cookies, newsgroups, postings to newsgroups, folder structures and names, and file names stored
on seized or copied computer devices or storage media relating to child pornography, minors
engaged in sexually explicit conduct, relating to disseminating indecent materials to minors, or
demonstrating a sexual interest in children;

       7.      The contents of social media and messenger applications, including photographs,
postings, and private messages relating to the Subject Offenses;

        8.     Evidence of affiliations, memberships, buddy lists, profiles, chat sessions, chat
services, billboards, newsgroups, and websites pertaining to child pornography, minors engaged
in sexually explicit conduct, relating to disseminating indecent materials to minors, or
demonstrating a sexual interest in children.
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 69 of 73 PageID #: 69
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 70 of 73 PageID #: 70
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 71 of 73 PageID #: 71
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 72 of 73 PageID #: 72
Case 1:19-mj-00851-RML Document 1 Filed 09/25/19 Page 73 of 73 PageID #: 73
